Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 18, 2022 and February 11, 2022 were filed after the mailing date of the Notice of Allowability on December 17, 2021.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 1-6, 8 and 25-45 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a particulate carbon material producible from renewable raw materials of lignin-containing biomass” and “an STSA surface area of at least 5 m2/g and maximally 200 m2/g”; and, of independent claim 39 with particular attention to “wherein the particulate carbon material is not a carbon black material” and “an STSA surface area of at least 5 m2/g and maximally 200 m2/g”.
United States Pre-Grant Patent Application Publication No. 2011/236816 A1 to Stanyschöfsky et al. (hereinafter “Stanyschöfsky’) teaches a particulate carbon material producible from renewable carbon black feedstock of, e.g., biogas, rapeseed oil, soya oil, palm 14C content of 0.26 Bq/g of carbon (Table 2, CB2 sample); an STSA surface area of 94 m2/g (Table 2; CB2 sample); and an oil absorption value (OAN) of 108 ml/100 g (Table 2; CB2 sample).  However, the particulate carbon material of Stanyschöfsky is not produced from a lignin-containing biomass according to Applicant’s independent claim 1, but is a carbon black material contrary to Applicant’s independent claim 39.
For this reason, there is no obvious reason to modify the teachings of Stanyschöfsky and teach “a particulate carbon material producible from renewable raw materials of lignin-containing biomass” according to Applicant’s independent claim 1 or “wherein the particulate carbon material is not a carbon black material” according to Applicant’s independent claim 39. 
United States Pre-Grant Patent Application Publication No. 2017/0226535 Al to Tudman (hereinafter “Tudman”) teaches a particulate carbon material producible from renewable raw materials of lignin-containing biomass (See Abstract; the lignocellulosic biomass of Tudman is equivalent to Applicant’s claim term “lignin-containing biomass”), the particulate carbon material having: a carbon content based on the ash-free dry substance 59.65 wt-% (pars. [0181-183]; See Table of Example 2); and, a BET surface area ranging from about 200 m2/g to about 2500 m2/g (par. [0016]). Tudman teaches a sample EE-634A2 whose calculated N2 BET surface area is 703 m2/g (See Table 1).  ASTM 6556, section 4 entitled “Significance and Use”, sub-section 4.1 states the following: “This test method is used to measure the total and external surface area of carbon blacks based on multipoint nitrogen adsorption.  The NSA measurement is based on the B.E.T. theory and it includes the total surface area, inclusive of micropores, pore diameters less than 2 nm (20 Å).  The external surface area, based on the statistical thickness 
For this reason, there is no obvious reason to modify the teachings of Tudman and teach “an STSA surface area of at least 5 m2/g and maximally 200 m2/g” according to either Applicant’s independent claim 1 or Applicant’s independent claim 39.
An article entitled “Hydrothermal Carbonization – 1. Influence of Lignin in Lignocelluloses” by Eckhard Dinjus et al. (hereinafter “Dinjus”) teaches hydrothermal carbonization is an attractive process for converting biomass with high water content into different products (See Abstract of Dinjus).  Dinjus teaches the requirements on the products, which may be soil improvement or substitution of lignite or carbon black, are opposed to biomass as a feedstock that has a very complex and variable composition (See Abstract of Dinjus).  Dinjus teaches the goal of this work was to study the influence of an ingredient, here lignin, on carbonization, with the focus being not only on the composition but also on the structure of the product formed (See Abstract of Dinjus).  For example, as the cellulose is removed from the biomass and lignin is hardly attacked under usual HTC conditions, lignin remains and forms a finely structured, strongly porous framework with the outer contours of the initial material (page 2037, Section 1: Introduction, second paragraph; See FIG. 1 of Dinjus).  Dinjus teaches the lignin content and its influence on hydrothermal carbonization are of crucial importance (page 2038, Section 1: Introduction, second paragraph; See FIG. 1 of Dinjus).  Dinjus teaches Tables 2 and 3 list the concentrations of carbon, hydrogen, and oxygen of the hard biomass, i.e., biomass with a high lignin content, Dinjus teaches only soluble constituents were converted and the initial structure was still noticeable after the reaction (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Dinjus teaches this also holds for the lignin experiment here (see Fig. 6), as lignin is the extreme form of a hard biomass (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Obviously, Dinjus teaches lignin can hardly be decomposed hydrolytically under HTC conditions (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Referring to the above discussion of different behaviors of lignin and cellulose, Dinjus teaches the question arises as to how the lignin and cellulose ratio in the biomass (see Table 1) affects the morphology of the particles (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Now, Dinjus teaches it has to be determined why the lignin content influences the reaction of carbohydrates according to reaction path A (page 2041, Section 3: Results and Discussion, fifth paragraph – page 2042, Section 3: Results and Discussion, first paragraph; See FIGS. 5, 6 and 9 and Tables 2 and 3 of Dinjus).  Dinjus teaches a possible explanation is that lignin that encloses carbohydrates in a plant slows down the release of soluble intermediate products according to using glucose shows that the quality of the microspheres is similar and slightly worse at an increased dry matter content (see Fig. 9) (page 2042, Section 3: Results and Discussion, first paragraph; See FIGS. 5, 6 and 9 and Tables 2 and 3 of Dinjus).  Dinjus teaches the type of biomass used has a big influence on the structure of the HTC coal, which is shown here by the deviation of the particles from the ideal spherical shape (page 2042, Section 4: Relevance to Practice, first paragraph of Dinjus).  Dinjus teaches when HTC coal with certain structural properties, for example for substituting carbon black or 
For these reasons, there is no obvious reason to modify the teachings of Dinjus and teach “an STSA surface area of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independents claim 1 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross J. Christie/
Assistant Examiner, Work Group 1731